Exhibit 10.6
 
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAW8, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THIS
SECURITY, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND SUCH APPLICABLE STATE SECURITIES LAWS* OR (B) AN OPINION OF COUNSEL
ADDRESSED AND SATISFACTORY TO THE ISSUER TO THE EFFECT THAT REGISTRATION UNDER
SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
CONVERTIBLE PROMISSORY NOTE
 
$50,000
Wilmington, Delaware
April 10, 2012
     

 
FOR VALUE RECEIVED, the undersigned, OSL Holdings, Inc. (F/K/A Red Rock Pictures
Holdings, Inc.), (“Maker”), whose address is 1710 First Avenue, New York, NY
10028, hereby unconditionally promises to pay to Panache Capital, LLC,
(“Payee”), the principal sum of $50,000 together with 10% annum interest in
lawful money of the United States of America.
 
1.           Definitions.  The following terms shall have the meanings assigned
to them in this Section 1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed under the laws of the State of Delaware.
 
“Maximum Rate,” means the maximum nonusurious interest rate that at any time may
be contracted for, taken, reserved, charged, or received on the indebtedness
evidenced by this Note.
 
“Note” shall refer to and mean this Convertible Promissory Note.
 
2.           Payment of Principal.  The principal of this Note shall be due and
payable one year to the day from the date of this Note, April 10,2013.  All
past-due principal of this Note shall bear interest until paid at the Maximum
Rate or, if no Maximum Rate is established by applicable law, at the rate of 15%
per annum.
 
3.           Conversion of Note.  Payee, at its discretion, has the right to
convert this Note into the common stock of Maker, on the terms and conditions
set forth in this Section.
 
 
I.
(a) Payee shall have the right to convert this Note in its entirety or in part
into common stock valued at a price not to fall below the higher of:

 
(A)  A Twenty Five Percent (25%) discount to the average of the three (3) lowest
closing bid prices for the Company’s common stock during the Ten (10) trading
days immediately preceding a conversion date, as reported by Bloomberg (the
“Average Closing Bid Price”); or
 
 
1

--------------------------------------------------------------------------------

 
 
(B)  $.01 per share.
 
For purposes of this Agreement, the Clearing Date shall be on the date in which
the conversion shares are deposited into the Purchaser’s brokerage account and
Purchaser’s broker has confirmed with Purchaser the Purchaser may execute trades
of the conversion shares.
 
The maker shall use its reasonable efforts in good faith to take such corporate
and other action as may be required to authorize and permit the issuance,
delivery and/or registration of the conversion stock, including, without
limitation, the amendment of the Marker’s Certificate of Incorporation.
 
 
II.
Within 48 hours after the conversion of any portion of this Note into Conversion
Stock as contemplated herein, the Company shall issue and deliver to or upon the
written order of me holder, to the place designated by the holder, a certificate
or certificates for the number of full shares of Conversion Stock.

 
The undersigned parties may, however, reconvene to amend this section as needed.
 
4.           Payment Date.  Should the principal of this Note become due and
payable on any day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day.  All payments made to Payee by
Maker hereunder shall be applied first to accrued interest and then to
principal.  Payments received by Payee after 6:00 o’clock p.m. EST on any
Business Day shall be deemed to have been received on the following Business
Day.
 
5.           Optional Prepayment.  A Twenty-Five percent (25%) prepayment fee
shall entitle the Debtor to prepay the outstanding principal and interest on the
note, in whole or in part, at any time.
 
6.           Events of Default: Acceleration: Recourse.  An “Event of Default”
shall exist under this Note if any one or more of the following events shall
occur:
 
(a)           Maker shall fail to pay when due any principal of this Note;
 
(b)           Maker shall: (t) apply for or consent to the appointment of a
receiver, trustee, or intervener, custodian or liquidator of all or a
substantial part of its assets, (ii) be adjudicated as bankrupt or insolvent or
file a voluntary petition for bankruptcy or admit in writing that it is unable
to pay its debts as they become due, (Hi) make a general assignment for the
benefit of creditors, (iv) file a petition or answer seeking reorganization or
an arrangement with creditors or to take advantage of any bankruptcy or
insolvency laws, (v) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against H in any
bankruptcy, reorganization, or insolvency proceeding, or any action for the
purpose of effecting any of the foregoing; or (vi) an order, judgment or decree
shall be entered by any court of competent jurisdiction or other competent
authority approving a petition appointing a receiver, trustee, intervenor or
liquidator of all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of sixty (60) days.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Maker, upon fall or partial conversion by payee, fails to deliver
said shares to the payee within 3 business days.  For purposes of this section,
shares will be deemed delivered on the business day that they are received by
the payee at the address listed below.
 
If Maker fails or refuses to pay any part of the principal of this Note as the
same becomes due, or upon the occurrence of an Event of Default hereunder, then
in any such event the payee hereof may, at its option, (i) declare the entire
unpaid balance of principal of this Note to be immediately due and payable
without notice, (ii) reduce any claim to judgment, (iii) foreclose any liens or
security interest securing all or any part hereof, and/or (iv) demand, pursue
and enforce any of Payee’s rights and remedies pursuant to any applicable law or
agreement.  Each right and remedy available to Payee shall be cumulative of and
in addition to each other such right and remedy.  No delay on the part of Payee
in the exercise of any right or remedy available to Payee shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude other
or further exercise thereof or exercise of any other such right or remedy.
 
7.           Notice.  Whenever this Note requires or permits any notice,
approval, request or demand from one party to another, the notice, approval,
request or demand must be in writing and shall be deemed to have been given when
personally served or when deposited in the United States mail, registered or
certified, return receipt requested, addressed to the party to be notified at
the following address (or at such other address as may have been designated by
written notice):
 
Maker:
OSL Holdings, Inc.
 
1710 First Avenue
 
New York, NY 10028
 
Website:
 
Phone:
 
Email:

 
 
3

--------------------------------------------------------------------------------

 
 
Payee:
Panache Capital, LLC
 
1350 6TH Avenue
 
2nd Floor
 
New York, NY 10019
 
Attention:  Mark Grober
 
Telephone:  (646) 599-9219

 
In the event that the payee hereof shall fail to give notice of default to Maker
as provided herein, the sole and exclusive remedy of Maker for such failure
shall be to seek appropriate equitable relief to enforce this agreement to give
such notice and to have any acceleration of the maturity hereof postponed or
revoked and foreclosure proceedings in connection therewith delayed or
terminated pending or upon the curing of such default in the manner and during
the period of time hereinbefore set out, and Maker shall have no right to
damages or any other type of relief not herein specifically set out against the
payee hereof all of which damages or other relief are expressly waived by
Maker.  The foregoing is not intended and shall not be deemed under any
circumstances to require the payee hereof to give notice of any type or nature
to Maker not expressly required by other provisions of this Note.
 
8.           Miscellaneous.
 
(a)           Governing Law.  This Note is being executed and delivered, and is
intended to be performed, in the State of Delaware.  Except to the extent that
the laws of the United States may apply to the terms hereof, the substantive
laws of the State of Delaware shall govern the validity, construction,
enforcement and interpretation of this Mote.  In the event of a dispute
involving this Note or any other instruments executed in connection herewith,
the parties irrevocably agree that exclusive venue for such dispute shall lie in
any court of competent jurisdiction in Delaware, and the parties waive any claim
that such forum is inappropriate or inconvenient
 
(b)           Limitations on Interest.  Regardless of any provisions contained
in this Note, Payee shall never be deemed to have contracted for or be entitled
to receive, collect or apply as interest on this Note, any amount in excess of
the Maximum Rate, and, in the event Payee ever receives, collects or applies as
interest any such excess, such amount that would be excessive interest shall be
applied to the reduction of the unpaid principal balance of this Note, and, if
the principal balance of this Note is paid in full any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate, Maker and Payee
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment (other than payments that are expressly designated as
interest payments hereunder) as an expense or fee, rather than as interest, (ii)
exclude voluntary prepayments and the effect thereof, and (iii) spread the total
amount of interest throughout the entire contemplated term of this Note so that
the interest rate is uniform throughout such term.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Waivers.  Maker agrees to waive presentment and demand for
payment, protest, notice of protest, notice of intent to accelerate, notice of
acceleration, and notice of default, and agree that their liability under this
Note shall not be affected by any renewal or extension in the time of payment
hereof, or by any increases or indulgences, or by any release or change in any
security for the payment of this Note, and hereby consent to any and all
renewals, extensions? increases, indulgences, releases or changes, regardless of
the number of such renewals, extensions, increases, indulgences, releases or
changes.
 
(d)           Costs of Collection.  If this Note is not paid when due or if an
Event of Default occurs, Maker promises to pay all costs of enforcement and
collection, including reasonable attorney’s fees, whether or not any action or
proceeding is brought to enforce the provision hereof.
 
(e)           Partial Invalidity.  The unenforceability or invalidity of any
provision of this Note shall not affect the enforceability or validity of any
other provision of this Note.
 
(f)           Amendment.  This Note may be amended or modified only by written
instruments) duly executed by both Maker and Payee.
 
THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE CONCERNING THE
MATTERS HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS QF TO PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

 
MAKER:
   
OSL Holdings, Inc.
         
By:
/s/      
Name:
     
Title:  CEO
         
PAYEE:
   
Panache Capital, LLC
         
By:
/s/      
Name:  Mark Grober
     
Title:  Managing Member
 



 
 
5


--------------------------------------------------------------------------------